                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:20-cv-00389-FDW-DCK


 KRISTIN NESSER,                 )
                                 )
      Plaintiff,                 )
                                 )
 vs.                             )
                                 )                                    ORDER
                                 )
 MAC ACQUISITION LLC, SULLIVAN’S )
 HOLDING, LLC.                   )
                                 )
      Defendants.                )
                                 )


       THIS MATTER is before the Court sua sponte concerning the status of this case. On June

25, 2021, the Court granted the Motion to Intervene permitting Sullivan’s of North Carolina, LLC,

(“SNC”) to become a defendant in this case. (Doc. No. 22). SNC’s motion requested the Court

to direct the Clerk’s Office to “file the accompanying Motion to Compel Arbitration and

supporting papers,” (Doc. No. 17-1, p. 5); however, the Court’s Order did not include such

instructions. To date, SNC has not filed the motion to compel. Moreover, since the filing of the

Court’s Order in June, the parties have taken no action in prosecution or defense of the claims

here. Indeed, it appears the parties have failed to conduct an Initial Attorneys Conference in

accordance with Rule 26(f) of the Federal Rules of Civil Procedure because they have not yet

submitted the appropriate Certification of Initial Attorneys’ Conference in accordance with the

Local Rules and this Court’s standing orders.

       IT IS THEREFORE ORDERED that SNC shall file an Answer to the Amended Complaint

and any other responsive pleading no later than September 8, 2021. Following that filing and

notwithstanding any motion to compel arbitration or motion to dismiss that may be filed along

                                                1

      Case 3:20-cv-00389-FDW-DCK Document 24 Filed 09/01/21 Page 1 of 2
with SNC’s Answer, all parties shall conduct an Initial Attorneys’ Conference and file their

Certification of Initial Attorneys Conference no later than Wednesday, September 15, 2021, so

that a Case Management Order can issue.

       IT IS SO ORDERED.

                                    Signed: September 1, 2021




                                              2

      Case 3:20-cv-00389-FDW-DCK Document 24 Filed 09/01/21 Page 2 of 2
